Case 2:19-cv-00092-JRG-RSP Document 406 Filed 05/06/21 Page 1 of 2 PageID #: 19074




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION                     §
                                                  §
   v.                                             §
                                                              Case No. 2:19-CV-0092-JRG-RSP
                                                  §
   ACADEMY, LTD D/B/A ACADEMY                     §
   SPORTS + OUTDOORS                              §

                              Final Pretrial Conference
                        MAG. JUDGE ROY PAYNE PRESIDING
                                    May 6-7, 2021
   OPEN: 5/6/21 1:30 pm                                 ADJOURN: 5/7/21 10:50 am

   ATTORNEYS FOR PLAINTIFF:                           See attached

   ATTORNEY FOR DEFENDANTS:                           See attached

   LAW CLERK:                                         Daniel Shuminer

   COURT REPORTER:                                    Shea Sloan

   COURTROOM DEPUTY:                                  Becky Andrews

   Court opened. Case called. Elizabeth DeRieux announced ready for plaintiff and introduced
   co-counsel. Wes Hill announced ready for defendants.

   On the agenda today are the objections to exhibits and objections to deposition designations that
   might be used on the first day of trial.

   The Court suggested to first hearing objections to exhibits regarding defendant, Target.
   Elizabeth DeRieux and Wes Hill responded.

   Mark Mann brought up an issue regarding the Motion for Clarification (Dkt No. 396). Wes Hill
   stated defendants’ position. Defendants’ will file a response to the motion by May 17th. The
   Court then heard argument from Robert Harkins. Trevor Carter responded. The Court took the
   motion under advisement.

   The Court then heard argument on Defendants’ objections to Plaintiff’s Common Trial Exhibit
   List. Drew McCoy, Steven Caloiaro, Lauren Steinhaeuser, Bethany Mihalik, Trevor Carter, Trey
   Levie argued for defendants. Michael Woods and Robert Harkins responded for plaintiff. The
   Court made rulings.

   This hearing will be continued until morning at 9:00 am.
Case 2:19-cv-00092-JRG-RSP Document 406 Filed 05/06/21 Page 2 of 2 PageID #: 19075




   Friday, May 7, 2021
   OPEN: 9:00 am

   The Court reviewed the Motion for Clarification and will issue an Order accordingly. Mr.
   Harkin responded.

   The parties continued arguing objections to Plaintiff’s exhibits. Rob Cruzen also argued for
   defendants.

   The Court then heard argument on Plaintiff’s objections to Defendants’ exhibits. Michael
   Woods argued for plaintiff. Lauren Steinhaeuser and Steven Caloiaro argued for defendants.
   The Court made rulings.

   The parties were instructed to update their exhibits lists and exchange for approval and file the
   lists by May 12, 2021.

   Mr. Harkins informed the Court the about deposition disputes regarding Tony Wang such as the
   order and manner of the presentation. Wes Hill responded. The Court ruled.

   The parties were instructed to deliver the jury notebooks on May 12, 2021 by 12:00 noon.
